                                                                          Case 2:18-cv-02066-JCM-NJK Document 59 Filed 07/12/19 Page 1 of 5



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   JING ZHAO, ESQ.
                                                                          Nevada Bar No. 11487_
                                                                      3   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South Fourth Street, Suite 1550
                                                                      5   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      6   Direct: (702) 577-9310
                                                                          Facsimile: (702) 255-2858
                                                                      7   E-Mail: rlarsen@grsm.com
                                                                                  jzhao@grsm.com
                                                                      8           wwong@grsm.com
                                                                      9   F. THOMAS EDWARDS, ESQ.
                                                                          Nevada Bar No. 9549
                                                                     10   HOLLEY DRIGGS WALCH FINE
                                                                          WRAY PUZEY & THOMPSON
Gordon Rees Scully Mansukhani, LLP




                                                                     11   400 South Fourth Street, Third Floor
                                                                          Las Vegas, Nevada 89101
                                     300 S. 4th Street, Suite 1550




                                                                     12   Telephone: (702) 791-0308
                                        Las Vegas, NV 89101




                                                                          Facsimile: (702) 791-1912
                                                                     13   E-mail: tedwards@nevadafirm.com
                                                                     14   Attorneys for Defendants/Counterclaimants
                                                                          eTouch Menu, Inc. and Scott Morrow
                                                                     15
                                                                                                      UNITED STATES DISTRICT COURT
                                                                     16
                                                                                                            DISTRICT OF NEVADA
                                                                     17
                                                                          eTouch LV, LLC, a Nevada limited liability      )   Case No.: 2:18-cv-02066-JCM-NJK
                                                                     18   company,                                        )
                                                                                                                          )
                                                                     19                        Plaintiff,                 )   STIPULATION AND ORDER TO
                                                                                  v.                                      )   STAY DISCOVERY PENDING
                                                                     20                                                   )   MEDIATION
                                                                          eTouch Menu, Inc., a Minnesota corporation;     )
                                                                     21   SCOTT MORROW, and individual; and DOES 1 – )
                                                                          10, inclusive,                                  )
                                                                     22                        Defendants.                )
                                                                                                                          )
                                                                     23   eTouch Menu, Inc., a Minnesota corporation;     )
                                                                          SCOTT MORROW, and individual;                   )
                                                                     24                                                   )
                                                                                               Counter-Claimants          )
                                                                     25                                                   )
                                                                                  v.                                      )
                                                                     26                                                   )
                                                                          eTouch LV, LLC, a Nevada limited liability      )
                                                                     27   company,                                        )
                                                                                                                          )
                                                                     28                        Counter-Defendant.         )
                                                                                                                      -1-
                                                                          108639635.1
                                                                          Case 2:18-cv-02066-JCM-NJK Document 59 Filed 07/12/19 Page 2 of 5



                                                                      1        STIPULATION AND ORDER TO STAY LITIGATION PENDING MEDIATION
                                                                      2            Plaintiff/Counter-defendant eTouch LV, LLC and Defendants/Counterclaimants eTouch
                                                                      3   Menu, Inc. and Scott Morrow (collectively as “Parties”), by and through their respective counsel,
                                                                      4   hereby stipulate and respectfully request that the Court stay discovery pending completion of the
                                                                      5   parties’ private mediation currently scheduled for August 21-22, 2019 with (Ret.) Judge Philip
                                                                      6   Pro of JAMS. The Parties believe the proposed stay is in the Parties’ and the Court’s interests of

                                                                      7   costs and efficiency.
                                                                      8            In support of this request, the Parties provide the following information for the Court’s
                                                                      9   consideration:
                                                                     10            1.      This action includes competing claims filed by eTouch LV, LLC, on the one
Gordon Rees Scully Mansukhani, LLP




                                                                     11   hand, and eTouch Menu, Inc. and Scott Morrow, on the other. See ECF No. 54, 56.
                                     300 S. 4th Street, Suite 1550




                                                                     12   Additionally, this dispute also includes an arbitration pending before the American Arbitration
                                        Las Vegas, NV 89101




                                                                     13   Association. See ECF No. 55.
                                                                     14            2.      The Parties have engaged in substantial discovery including but not limited to the
                                                                     15   following:
                                                                     16                    a.     The Parties exchanged their initial disclosures.
                                                                     17                    b.     eTouch Menu served its first set of requests for production on eTouch LV,
                                                                     18                           LLC. eTouch LV, LLC served its responses to the same.

                                                                     19                    c.     eTouch LV, LLC served its first set of requests for admission, requests for
                                                                     20                           production, and interrogatories on eTouch Menu, Inc. eTouch Menu, Inc.
                                                                     21                           served its responses to the same.
                                                                     22                    d.     eTouch LV, LLC served its first set of requests for production and
                                                                     23                           interrogatories on Scott Morrow. Scott Morrow served his responses to
                                                                     24                           the same.

                                                                     25                    e.     eTouch Menu recently served its second set of requests for production to
                                                                     26                           eTouch LV, LLC. eTouch LV, LLC’s responses are not yet due.
                                                                     27                    f.     Scott Morrow recently served his first set of interrogatories to eTouch LV,
                                                                     28                           LLC. eTouch LV, LLC’s responses are not yet due.
                                                                                                                       -2-
                                                                          108639635.1
                                                                          Case 2:18-cv-02066-JCM-NJK Document 59 Filed 07/12/19 Page 3 of 5



                                                                      1                   g.      Collectively, the Parties have produced approximately 2.5 million pages of

                                                                      2                           documents.

                                                                      3                   h.      The Parties are meeting and conferring regularly regarding several

                                                                      4                           discovery issues.

                                                                      5                   i.      eTouch LV, LLC served its notice of intent to serve subpoenas for

                                                                      6                           documents on twenty (20) third parties and is in the process of producing

                                                                      7                           the responses to the subpoenas.

                                                                      8            3.     The Parties anticipate the following discovery will need to be completed:

                                                                      9                   a.      eTouch LV, LLC to serve its responses to eTouch Menu, Inc. and Scott

                                                                     10                           Morrow’s interrogatories and second set of requests for production.
Gordon Rees Scully Mansukhani, LLP




                                                                     11                   b.      The Parties to continue their meet and confer efforts regarding the
                                     300 S. 4th Street, Suite 1550




                                                                     12                           previously-served discovery responses.
                                        Las Vegas, NV 89101




                                                                     13                   c.      Depositions of the Parties’ respective principals and 30(b)(6) witnesses,

                                                                     14                           some of whom are located outside of Nevada

                                                                     15                   d.      Deposition of third parties, many of whom are located outside of Nevada

                                                                     16                   e.      Additional subpoenas for documents on third parties

                                                                     17                   f.      Expert discovery

                                                                     18                   g.      Additional written discovery as necessary

                                                                     19            4.     After multiple meet-and-confer sessions, the Parties have all agreed to participate

                                                                     20   in a mediation with Retired Judge Phillip Pro at JAMS. The mediation is scheduled for August
                                                                                                            Philip
                                                                     21   21-22, 2019.

                                                                     22            5.     The Parties recognize that substantial time and costs will be expended to review

                                                                     23   the considerable amount of documents produced to date and to be produced as discovery

                                                                     24   progresses. The Parties agree that it is in the best interest of all Parties to wait until the

                                                                     25   mediation process is complete prior to incurring the time and expense of the remaining written

                                                                     26   discovery, expert designations, depositions, and motion practice, as the mediation could resolve

                                                                     27   this matter in its entirety, thereby relieving the Parties of further costs and expenses and relieving

                                                                     28   the Court of taxes upon its resources.
                                                                                                                             -3-
                                                                          108639635.1
                                                                          Case 2:18-cv-02066-JCM-NJK Document 59 Filed 07/12/19 Page 4 of 5



                                                                      1            6.    It would be counterproductive to the Parties’ settlement efforts to have the Parties

                                                                      2   incur the expense of time-consuming and costly discovery because the Parties have agreed to

                                                                      3   stay such proceedings in favor of attempting to achieve an early resolution to this matter. Rule 1

                                                                      4   of the Federal Rules of Civil Procedure provides that the federal rules of practice should be

                                                                      5   “construed and administered to secure the just, speedy, and inexpensive determination of every

                                                                      6   action and proceeding.” (Emphasis added). Further, the Parties anticipate numerous discovery

                                                                      7   motions may be necessary to resolve the Parties’ discovery disputes. Thus, staying discovery in

                                                                      8   this case is consistent with the spirit and intent of the Federal Rules of Civil Procedure. If a stay

                                                                      9   is not granted, the Parties will be required to engage in and incur the costs of the remaining

                                                                     10   discovery and motion practice which may not be necessary.
Gordon Rees Scully Mansukhani, LLP




                                                                     11            7.    In order to conserve the Parties’ and the Court’s resources, to promote judicial
                                     300 S. 4th Street, Suite 1550




                                                                     12   economy, and to increase the likelihood of a successful mediation, the Parties have agreed,
                                        Las Vegas, NV 89101




                                                                     13   subject to the Court’s approval, to stay all discovery for approximately 50 days, or until Friday,

                                                                     14   August 30, 2019, in order for the parties to complete the agreed upon mediation.

                                                                     15            8.    In the event that the Parties are unable to reach a resolution at the mediation, the

                                                                     16   Parties agree to file a joint status report informing the Court of the same by Friday, August 30,

                                                                     17   2019. The Parties further agree to file an amended proposed discovery plan and scheduling order

                                                                     18   by Friday, September 6, 2019.

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25
                                                                          ///
                                                                     26
                                                                          ///
                                                                     27
                                                                          ///
                                                                     28
                                                                                                                           -4-
                                                                          108639635.1
                                                                               Case 2:18-cv-02066-JCM-NJK Document 59 Filed 07/12/19 Page 5 of 5



                                                                           1            9.     This stipulation is made in good faith and not for the purposes of delay.

                                                                           2
                                                                                        DATED this 12th day of July, 2018.
                                                                           3

                                                                           4

                                                                           5
                                                                                       /s/ Robert S. Larsen                              /s/ John Bragonje
                                                                           6    Robert S. Larsen, Esq.                            John Bragonje, Esq.
                                                                                Nevada Bar No. 7785                               Nevada Bar No. 9519
                                                                           7    Jing Zhao, Esq.                                   Jennifer K. Hostetler, Esq.
                                                                                Nevada Bar No. 11487_                             Nevada Bar No. 11994
                                                                           8    Wing Yan Wong, Esq.                               Brian D. Blakeley, Esq.
                                                                                Nevada Bar No. 13622                              Nevada Bar No. 13074
                                                                           9    GORDON REES SCULLY MANSUKHANI,                    LEWIS ROCA ROTHGERBER CHRISTIE
                                                                                LLP                                               LLP
                                                                          10    300 South Fourth Street, Suite 1550               3993 Howard Hughes Parkway
                                                                                Las Vegas, Nevada 89101                           Suite 600
     Gordon Rees Scully Mansukhani, LLP




                                                                          11                                                      Las Vegas, Nevada 89169-5996
                                                                                Attorneys for eTouch Menu, Inc. and Scott
                                          300 S. 4th Street, Suite 1550




                                                                          12    Morrow                                            Attorneys for eTouch LV, LLC
                                             Las Vegas, NV 89101




                                                                          13

                                                                          14
                                                                                      /s/ F. Thomas Edwards
                                                                          15    F. THOMAS EDWARDS, ESQ.
                                                                                Nevada Bar No. 9549
                                                                          16    HOLLEY DRIGGS WALCH FINE
                                                                                WRAY PUZEY & THOMPSON
                                                                          17    400 South Fourth Street, Third Floor
                                                                                Las Vegas, Nevada 89101
                                                                          18
                                                                                Attorneys for eTouch Menu, Inc. and Scott
                                                                          19    Morrow
                                                                          20

                                                                          21

                                                                          22
                                                                                        Dated: July  15, 2019
                                                                                                this _____ day of _________________, 2019.
                                                                          23
                                                                                        IT IS SO ORDERED.
                                                                          24

                                                                          25

                                                                          26                                                 UNITED STATES MAGISTRATE JUDGE
                                                                          27

1172421/46331205v.1                                                       28
                                                                                                                               -5-
                                                                               108639635.1
